 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   DAIL M. JORDAN,                                           Case No.: 2:18-cv-01450-NJK
12          Plaintiff(s),                                                  Order
13   v.                                                           [Docket Nos. 38, 39, 41]
14   C.C.A.N. FINANCIAL, INC., et al.,
15          Defendant(s).
16         Pending before the Court is Defendants’ motion to enforce settlement. Docket No. 38.
17 The parties jointly moved for a hearing. Docket No. 39. Defendants filed a motion to continue to
18 provide further evidence. Docket No. 41. These filings raise several issues. Most significantly,
19 courts do not generally resolve motions based on a rolling submission of evidence, including in
20 relation to the filing of a reply brief. Cf. Bazuaye v. I.N.S., 79 F.3d 118, 112 (9th Cir. 1996). The
21 Court declines to do so here. Instead, all of the pending motions (Docket Nos. 38, 39, 41) are
22 DENIED without prejudice. A renewed motion to enforce settlement may be filed that includes
23 all of the evidence that the movants wish to be considered.
24         The instant filings raise several other housekeeping matters, too.         First, the parties
25 consented to resolution of this case by the undersigned magistrate judge, so their filings should not
26 identify the district judge as presiding over this case and should include the case number “2:18-
27 cv-01450-NJK.” See Docket No. 27. Second, “[p]arties must not file separate motions requesting
28 a hearing,” and parties seeking a hearing must instead simply notate on the motion or response

                                                     1
 1 “ORAL ARGUMENT REQUESTED.” Local Rule 78-1. Third, contrary to the suggestion in the
 2 latest filing, no hearing has been set on the above motions. If the Court sets a hearing, it will be
 3 made clear on the docket through the issuance of an order or minute order. Fourth, all text
 4 (including footnotes) must be in 12-point font or larger. Local Rule IA 10-1(a)(3). Fifth, the
 5 filings include several placeholders. E.g., Docket No. 40 at 4 (“The plow belonged to Art
 6 ______”), Docket No. 41 at 2 (referencing “ECF Docket Document No. **”). Counsel must
 7 carefully review their papers before filing to ensure they are complete.
 8         Future filings must comply with the local rules and any orders that have been issued
 9 in this case.
10         IT IS SO ORDERED.
11         Dated: April 9, 2019
12                                                              ______________________________
                                                                Nancy J. Koppe
13                                                              United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
